UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8268


DANIEL VINCENT HALL,

                  Plaintiff - Appellant,

             v.

BOBBY P. SHEARIN, Warden; HARRY B. MURPHY, Assistant Warden;
FRANK B. BISHOP, Chief of Security; JAMES TICHNELL, Case
Management Manager; MAJOR THOMAS, (8 to 4 shift); MAJOR
MELLOTT, (4 to 12 shift); CAPTAIN BUTLER; DON RALEY,
Lieutenant;   LIEUTENANT  FRIEND;   LIEUTENANT   SCHETROMPF;
SERGEANT WILT; CASE MANAGER WINTERS; JON P. GALLEY, Ex-
Warden,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-00837-JFM)


Submitted:    February 19, 2009             Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Vincent Hall, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Vincent Hall appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Hall v. Shearin, No. 1:08-cv-00837-JFM (D. Md. Sept. 30,

2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2